UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
RAN])Y G. ROSS, Case No. 2:19-cv-845
CHIEF JUDGE EDMUND A. SARGUS, JR.
Plaintiff, Magistrate Judge Kimberly A. J olson

V.

UNITED STATES OF AMERICA,
et al.,

Defendants.
OPINION ANI_) ORDER

This matter is before the Court for consideration of Plaintiff Randy G. Ross’s
(“Plaintift") Obj ection (ECF No. 3) to the Magistrate Judge’s Report and Recommendation (ECF
No. 2). Plaintiff, proceeding pro se, initiated this action on March 8, 2019. (ECF No. 1). That
same day, Plaintiff filed a Motion for Leave to Proceed in forma pauperis pursuant to 28 U.S.C.
§ 1915(a). (ECF No. l). On March 12, 2019, the Magistrate Judge recommended that Plaintiff’s
Motion for Leave to Proceed in forma pauperis be denied (ECF No. 1). Plaintiff timely filed an

Objection on March 22, 2019. (ECF No. 3).
The Court may grant a plaintiff leave to proceed in forma pauperis were he provides an
affidavit “Which states that one cannot because of his poverty ‘pay or give security for the costs .
. and still be able to provide’ himself and [his] dependents ‘With the necessities of life.”’
Adkz`ns v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948). “Although pauper status
does not require absolute destitution, the question is Whether the court costs can be paid Without
undue hardship.” Foster v. Cuyahoga Dept. of Health and Human Servz`ces, 21 F. App’X 239,

240 (6tb Cir. 2001) (citing Sears, Roebuck and CO. v. Charles W. Sears Real Estate, Inc., 865

F.2d 22, 23 (Zd Cir. 1988)). “Whether to grant il motion to proceed in forma pauperis is a
decision which rests ‘Within the stound discretion of the district court.”’ Nesselrode v. U.S.
Secretary of Ea’u. Agency, 2017 WL 7520599, No. 2:16-cv-918, at *2 (S.D. Ohio Nov. 20, 2017)
(citing Flippin v. Cobuyn, 107 F. App’x 520, 521 (6th Cir. 2004)).

As noted in the Report and Recommendation, Plaintif`f “is not employed but receives
$1,500.00 per month from family.” (R&R at 1, ECF No. 2) (citing Pl.’s Aff. at 2). In addition,
Plaintif`f indicated in his affidavit that he: (l) is single, (2) has no dependents, and (3) does not
have monthly expenses (PI.’s Af`f. at 2). Plaintiff argues his financial burdens have increased
drastically due to living out of hotel rooms recently. (Pl.’s Objection at 2). Although Plaintiff`
acknowledges his parents have provided him With money to pay these bills, he maintains he does
not have $400 to pay his filing fee. (Id.). Specifically, Plaintiff contends “No one should have to
cry [p]overty, but I do not have $400 to give you, like I physically do not have it, and Will not
have it to give.” (Id. at 3).

Despite Plaintif`f’s contention that he must live in hotel rooms because he has been
“chased out of town,” the Court finds his affidavit does not establish pauper status. Per
Plaintiff’S own testimony in his March 8, 2019 affidavit, he receives $1,500 in monthly income
and has no creditors (Pl.’s Af`f. At 2-3). Accordingly, paying a one-time filing fee Would not
deprive Plaintiff of the “necessities of life.” Adkins, 335 U.S. at 339. For the reasons stated
above, the Court OVERRULES Plaintiff" s Objection (ECF No. 3), and ADOPTS the Report
and Recommendation (ECF No. 2).

IT IS SO ORDERED.

'-t- \‘-}mn

I)A'I`E EDM A. SARGUS, JR.
CHIE ITED STATES DISTRICT JUDGE

 

